Per Curiam.
Review on reargument of a final order and judgment of the Supreme Court, entered in the office of the clerk of the country of Albany on the *76322d day of September, 1938, reducing the assessment of petitioner’s real property from $800,000 to $400,000. On the prior argument the order and judgment below were reversed upon the law and facts and the matter referred to an official referee to hear and report. (People ex rel. Hilton v. Lewis, 256 App. Div. 479.) On this reargument, which was brought on by consent, the parties have stipulated in open court that the evidence adduced before the official referee be considered by us with the same force and effect as if given on the original hearing before the referee appointed by the Special Term below.
The record now shows that previous assessments on this property as originally made by the assessors for each of the years 1934, 1935 and 1936 were $800,000 ■each. The 1934 assessment was reduced to $491,040 by the Special Term on a certiorari proceeding and an appeal to this court dismissed. (People ex rel. Hilton v. Fahrenkopf, 246 App. Div. 664.) The 1935 assessment of $800,000 was similarly reduced to $489,324. But for the year 1936 the Special Term declined to confirm the referee’s recommendation that the assessment be reduced to $489,324 and found a full value of $800,000 and an equalized value of $704,000. This was reversed by our court (two members dissenting) and the value found by the referee adopted, (People ex rel. Hilton v. Fahrenkopf, 254 App. Div. 397.) The Court of Appeals, after reviewing both the facts and the law, reversed the decision of this court and affirmed that of the Special Term. (279 N. Y. 49.)
Giving due consideration to all of these previous valuations of this property together with the other evidence now in the record we believe that the full market value of this property is $750,000 and that the rate of assessment generally in the city of Albany for the year in question was eighty-two per cent of full value. Equalizing the full value of this property at this rate we find the proper assessment to have been $615,000.
Crapser, Bliss, Schenek and Foster, JJ., concur; Hill, P. J., dissents, with a memorandum.